Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on April 27, 2021 has bene entered.  Claims 1-6, 10, 11 & 15-17 have been cancelled.  Claims 7-9 & 12-14 remain pending. 

Allowable Subject Matter
Claims 7-9 and 12-14 are allowed.  Claims 8-9 depend on claim 7. Claims 13-14 depend on claim 12.  
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 12 recite a mounting arrangement that includes a housing mounting member and a fastener to secure the housing to the housing mounting member and wherein the head of the fastener is disposed within the recess.  The prior art of record does not appear to teach the claimed structure in combination with all of the other claim elements and furthermore it would not appear obvious to one of ordinary skill in the art to provide the claimed structure of a fastener in the recess since the recess of Wu and the housing mounting member are on opposite ends of the pump.

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered.  The examiner agrees that the proposed amendment (of cancelling the claims rejected in the previous office action under 35 USC 103) would put the application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746